DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1-14 recite:
1. A visual picking and packing system for pick and pack, comprising: a warehouse management server for storing delivery order information and locations of items specified in each of a plurality of delivery orders; a mobile device, in communication with the warehouse management server, for enabling user interaction with the delivery order information and the locations of the items in real-time; an optical scanner, in communication with the mobile device, for tracking (i) picked ones of the items and (ii) item totes containing the picked ones of the items; and wherein the warehouse management server determines the picked ones of the items, the item totes containing the picked ones of the items, and item packages for the picked ones of the items, and sends directions displayed on the mobile device for picking and packing the picked one of the items in each of the plurality of delivery orders responsive to the determining.  
2. The visual picking and packing system of claim 1, wherein each of the plurality of delivery orders is for a single item, and the directions support cluster picking of single items into the item totes on a single trip through a picking area.  
3. The visual picking and packing system of claim 2, wherein the directions comprise visual aids of instructions on a pick path, an identity of the single item, and a location of the single item, wherein the directions further comprise an instruction to deposit the single item into an applicable one of the item totes, and wherein the item totes are serialized for association with a respective one of the plurality of orders.  
4. The visual picking and packing system of claim 2, wherein the directions for packing comprise indicating packing instructions for the single item using a visual representation of the single item and printing a packing slip and shipping label for the single item, responsive to a user scanning a universal product code for the single item.  
5. The visual picking and packing system of claim 1, wherein each of the plurality of delivery orders is for a multiple ones of the items, and the directions support cluster picking multiple orders at a time on a single trip through a picking area.  
6. The visual picking and packing system of claim 5, wherein the directions comprise visual aids of instructions on a pick path, identities of applicable ones of the items, a quantity of the applicable ones of the items, the locations of the applicable ones of the items, and the directions further comprise an instruction to deposit the multiple ones of the items into an applicable one of the item totes.  
7. The visual picking and packing system of claim 5, wherein the directions specify a unique manifest identifier, a unique order number, a unique identifier of each of the item totes, and numerical positions of each of the item totes on a cart.  
8. The visual picking and packing system of claim 1, wherein the directions for packing comprise specifying a suitably sized packaging for containing each of the picked ones of the items.  
9. The visual picking and packing system of claim 1, wherein the user interaction comprises an item shortage procedure for adjusting from a desired item number to an available item number.  
10. The visual picking and packing system of claim 1, wherein the mobile device is a mobile communication device selected from the group consisting of a tablet and a mobile smartphone.  
11. The visual picking and packing system of claim 1, wherein the mobile device comprises an application for enabling the user interaction.  
12. The visual picking and packing system of claim 1, further comprising a ring scanner for scanning the locations, the item totes, and order barcodes.  
13. The visual picking and packing system of claim 1, further comprising a tabletop scanner for scanning a pack station, the item totes, and the Universal Product Code of single pieces to be packed.  
14. The visual picking and packing system of claim 1, further comprising a communications server for facilitating communication between the mobile device and the warehouse management server and preventing direct communication between the mobile device and the warehouse management server.

But for the underlined additional elements, every limitation relates to a method of organizing human activity. Specifically claims 1-14 describe a process for organizing a fulfillment process at a warehouse. The additional elements automate a process that could otherwise be performed manually.

The additional elements of servers, mobile device, smartphone, tablet are recited at a high degree of generality such that they amount to mere instructions to implement the abstract idea, which per MPEP 2106.05(f) is neither a practical application or significantly more.
The additional elements of the optical scanner, tabletop scanner and ring scanner are likewise recited at a high degree of generality such that they do not provide a provide a practical application or significantly more for the same reason as above. Additionally optical scanners, tabletop scanners and ring scanners perform necessary data gathering, which per MPEP 2106.05(g) is insignificant extra-solution activity that provides neither a practical application nor significantly more. Additionally, an optical scanner is not regarded as significantly more it is conventional (Gregerson US 20080151328 A1 discloses that an optical scanner is conventional). Additionally, a ring scanner is not regarded as significantly more it is conventional (Conticello US 20090247299 A1 [2] discloses that a ring scanner is conventional). Additionally, a tabletop scanner is not regarded as significantly more it is conventional (Rando US 5214270 A column 1 line 18 discloses that tabletop scanners are conventional.).

Claims 15-20 mirror claims 1-14 and are considered to be directed to an abstract idea without significantly more or a practical application for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “suitably” in claim 8 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8-12, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varley (US 20160176635 A1) in view of Moore (US 20140336814 A1) and Sundaresan (US 9230233 B1).
Regarding claim 1, Varley discloses: 
a visual picking and packing system for pick and pack, comprising (fig. 4):
	a warehouse management server for storing delivery order information and locations of items specified in each of a plurality of delivery orders (fig. 4 401, paragraph 46 further server 401 can be configured to communicate wirelessly with device 101, for example to transmit lists of items to be picked up within system 400, including location sensitive data);
	a mobile device (fig. 4 101), in communication with the warehouse management server (fig. 4 406), for enabling user interaction with the delivery order information and the locations of the items in real-time (fig. 6 and paragraph 65);
	an optical scanner, in communication with the mobile device, for tracking (i) picked ones of the items (fig. 2 124, paragraph 78); and wherein the warehouse management server determines the picked ones of the items (paragraph 46), the item totes containing the picked ones of the items (fig. 10 BIN C), and sends directions displayed on the mobile device for picking (fig. 10 location) and packing (fig. 10 place in BIN C) the picked one of the items in each of the plurality of delivery orders responsive to the determining (fig. 10).

Varley fails to disclose:
1) the optical scanner being used to track (ii) item totes containing the picked ones of the items
2) the warehouse management server determining item packages for the picked ones of the items
However Moore discloses:
1) the optical scanner being used to track (ii) item totes containing the picked ones of the items (fig. 4 36). 

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Varley by using codes on totes that can be matched to intentions. The motivation for the combination is to ensure items are packed correctly (paragraph 18).

Varley as modified still fails to disclose 
2) the warehouse management server determining item packages for the picked ones of the items

However Sundaresan discloses 
2) the warehouse management server determining item packages for the picked ones of the items and displaying packaging directions (fig. 3 320, fig. 3 370)

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Varley as modified by determining appropriate packaging. The motivation for the combination is to reduce excess costs (column 1 45-55).

Regarding claim 2, Varley as modified fails to disclose and Moore further discloses wherein each of the plurality of delivery orders is for a single item and the directions support cluster picking of single items into the item totes on a single trip through a picking area (fig. 3 aggregated picks, order A and order B both have single item of SKU 2637). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Varley as modified by aggregating single item picks from multiple orders. The motivation for the combination is optimization of the picker’s path (paragraph 16).

Regarding claim 3, Varley further discloses:
3. The visual picking and packing system of claim 2, wherein the directions comprise visual aids of instructions on a pick path (fig. 8 background gradient is travel progress bar), an identity of the single item (fig. 8 item code), and a location of the single item (fig. 8 location), wherein the directions further comprise an instruction to deposit the single item into an applicable one of the item totes (fig. 8 bin), and wherein the item totes are serialized for association with a respective one of the plurality of orders (fig. 8 BIN C).

Regarding claim 5, wherein each of the plurality of delivery orders is for a multiple ones of the items, and the directions support cluster picking multiple orders at a time on a single trip through a picking area (fig. 3 aggregated picks, order A and order B both have multiple items of SKU 2685). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Varley as modified by aggregating item picks from multiple orders. The motivation for the combination is optimization of the picker’s path (paragraph 16).

Regarding claim 6, Varley further discloses:
6. The visual picking and packing system of claim 5, wherein the directions comprise visual aids of instructions on a pick path (fig. 8 background gradient), identities of applicable ones of the items (fig. 8 item number), a quantity of the applicable ones of the items (fig. 8 quantity), the locations of the applicable ones of the items (fig. 8 location), and the directions further comprise an instruction to deposit the multiple ones of the items into an applicable one of the item totes (fig. 8 Bin number).

Claim 8 is rejected for the same reasons as claim 1 as the incorporation of Sundaresan addressed display of packaging instructions comprising suitably sized boxes.

Regarding claim 9, Varley discloses 9. The visual picking and packing system of claim 1, wherein the user interaction comprises an item shortage procedure for adjusting from a desired item number to an available item number (paragraph 79 3 items are in order but only 2 items are available).

Regarding claim 10, Varley discloses wherein the mobile device is a mobile communication device selected from the group consisting of a tablet and a mobile smartphone (paragraph 19).

Regarding claim 11, Varley discloses: wherein the mobile device comprises an application for enabling the user interaction (paragraph 22 program).

Regarding claim 12, Varley discloses a ring scanner (paragraph 25). It would be capable of meeting the intended use of scanning various bar codes.

Claims 15-17, 19 and 20 are rejected for the same reasons as claims 1-3, 5 and 6.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varley in view of Moore and Sundaresan as applied to claim 2/15 above, and further in view of Levine (US 6721762 B1) and Farley (US 20160180286 A1).
Regarding claim 4, Varley as modified fails to disclose and Levine discloses directions for packing comprising indicating packing instructions for the single item using a visual representation of the single item (fig. 4). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Varley as modified by displaying a suggested packaging arrangement. The motivation for the combination is improved efficiency (column 3 38-40). 
Varley as modified fails to disclose and Farley discloses printing a packing slip and shipping label for an item responsive to scanning a UPC code (paragraph 34, paragraph 23). It would have been obvious to one of ordinary skill in the art to further combine this teaching with those of Varley as modified. The motivation for the combination is to enable shipment processing (paragraph 34)

Claim 18 is rejected for the same reasons as above, but applied to claim 15.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Varley in view of Moore and Sundaresan as applied to claim 5 above, and further in view of Lyon (US 20150081088 A1).
Regarding claim 7, Varley further discloses wherein the directions specify a unique manifest identifier, a unique identifier of each of the item totes (fig. 10 bin number), and numerical positions of each of the item totes on a cart. 

Varley as modified fails to disclose displaying:
1) a unique order number
2) a unique manifest identifier
3) numerical positions of each of the item totes on a cart

However Moore further discloses directions include a unique order number (fig. 2 order number) and a unique manifest identifier (fig. 2 trip number). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Varley as modified by displaying additional information. The motivation for the combination is improved picking process (paragraph 9).

Varley as modified still fails to disclose numerical positions of each of the item totes on a cart.
However Lyon discloses displaying numerical positions of item totes (fig. 10). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Varley as modified by using numbers to indicate appropriate bins. The motivation for the combination is to ensure accuracy (paragraph 49).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Varley in view of Moore and Sundaresan as applied to claim 1 above, and further in view of Wickham (US 20150307278 A1)
Regarding claim 13, Varley as modified fails to disclose Wickham discloses a tabletop scanner (paragraph 86 fixed mount scanner). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Varley as modified by equipping a packing station with a fixed mount scanner. The motivation for the combination is reduced labor costs (paragraph 6). The examiner considers “for scanning a pack station, the item totes, and the Universal Product Code of single pieces to be packed” as an intended use and the scanner is capable of scanning any barcode include those listed.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Varley in view of Moore and Sundaresan as applied to claim 1 above, and further in view of Short Message service center to Wikipedia.
Regarding claim 14, Varley as modified fails to disclose an intermediate server. However Wikipedia discloses SMSC used to forward information from to mobile users (see entire document). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Varley as modified by using SMS as the protocol to send directions to pickers. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Varley as modified differs from the claimed invention in how information is conveyed to the mobile device. Wikipedia discloses using SMS protocol. One of ordinary skill in the art having benefit of the disclosure could have applied SMS to send directions to picker devices. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agarwal (US 10915859 B2) discloses tools for facilitating picking. Mause (US 10427873 B1) discloses a system for cluster packing. Elazary (US 10078916 B2) discloses AR to facilitate picking. High (US 20170200117 A1) discloses a head mounted display to facilitate picking. Maifeld (US 20160321605 A1) discloses efficient picking depending on delivery container. Aviles (US 20160300179 A1) disclsoes a holographic picking system. Deshpande (US 20150120514 A1) discloses a system for determining picker routes. Dagle (US 20140350717 A1) discloses a system for fulfilling orders by pickers. Field-Darragh (US 20140279294 A1) discloses an app-based tool for interacting with pickers. Reichert (US 20120144334 A1) disclsoes a system that displays instructions to warehouse operators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687